Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
           The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 10/18/2017. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

                The drawings are objected to in that all boxes, i.e., (104, 106, 300) on Figures 1 and 3-4 should be labeled as their functions. Correction is required.

Claim Rejections

Claim Rejections - 35 USC § 112

          The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

In claim 1, the recitation of the limitation “a circuit . . . stimulus” on line 3-6 is unclear and confusing. For example, it is unclear what the “property”,  “range”, “parameter”, “part”  and “stimulus” are, where they come from, how the circuit can vary the property within the frequency component, how the circuit can be “response” to the stimulus and how this 
limitation is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings.
             In claim 2, the description of the present invention is incomplete because the container since they does not have a structural relationship with the circuit in claim 1. Thus, the claimed print component may not perform the recited function.
In claim 4, it is unclear how the circuit can vary the circuit  and  how the recitation “wherein . . . stimulus” on lines 1-4 is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. 
In claim 5, it is unclear what the “step change” and “movement speed” are and how the print component can have the speed and step change. The same is true for claim 12.
In claims 6 and 8, it is unclear how the circuit can vary the circuit.
In claim 7, it is unclear what the “oscillatory movement” and “range” are.
In claim 9, it is unclear what the “stimulus”, “pattern” and “property” are  how the “stimulus” can be “received”, how the capacitance can be “varied” and how property can be 
             In claim 14, it is unclear what the “pattern”, “manner” and “characteristics” are, how the vessel can be “moved” since no moving means is recited in this claim and how the movement of the vessel can vary the capacitance. 
             In claim 15, it is unclear how the capacitance can “include” the frequency component since the capacitance is not the physical component to providing frequency.
             The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 USC 102 (a)(1) as being anticipated by Nishihara (2009/0262161).

           Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

            Nishihara discloses in Figures 1-20 a liquid jetting apparatus comprising:

             Regarding claim 1, first and second electrodes (21a, 21b) (Figure 3); and  

           Regarding claim 2, comprising a print agent container (20), wherein the parameter comprises an amount of print agent (ink) in the print 3agent container (20) (Figure 3).  
           Regarding claim 3, wherein the part of the circuit (21) comprises an electrically conductive member (21c), and the parameter comprises whether the electrically conductive member is in contact with the print agent (ink) in the print agent container (20) (paragraph 0088).  
            Regarding claim 4, wherein the circuit (21) is to vary the electrical property of the circuit with a further frequency component within a further selected frequency range from the driving circuit (11) to indicate a further parameter of a further part of the circuit in response to the stimulus (Figure 3).
            Regarding claims 5 and 12, inherently wherein the stimulus comprises a step change in movement speed of the replaceable print component.  
            Regarding claim 6, inherently, wherein the circuit is (21) to vary the electrical property of the circuit (21) with the frequency component within the selected frequency range when an amount of print agent (ink) in a print agent container (20) is below a predetermined level, and the circuit to not vary the electrical property of the circuit with the frequency component within the selected frequency range when an amount of print agent in a print agent container is above the predetermined level.  
              Regarding claim 7, wherein the stimulus comprises an oscillatory movement (oscillating waveform) of the replaceable print component at a frequency within the selected frequency range.  
             Regarding claim 8, wherein the circuit (21) is to vary the electrical property of the circuit with the frequency component within the selected frequency range by varying a capacitance between the electrodes (21a, 21b) of the circuit (paragraph 0177).  
             Regarding claim 9, the method comprising:
receiving a stimulus signal from the diving circuit (11); and  

             Regarding claim 10, wherein the property comprises whether the component of the electrical circuit is in contact with fluid (ink) within a fluid vessel (20) (paragraph 0088).  
            Regarding claim 11, comprising varying a capacitance of the electrical circuit in accordance with a further predetermined pattern in response to the stimulus to signify a further property of a component of the electrical circuit (paragraph 0115).  
             Regarding claim 13, inherently, wherein varying a capacitance of an electrical circuit (21) in accordance with a predetermined pattern comprises varying the capacitance to include a frequency component within a selected range (paragraph 0115).  
             Regarding claim 14, the circuit comprising: 
a circuit (21) having a measurable capacitance (110) (Figure 16); 
wherein the capacitance (piezoelectric 21c) of the circuit varies in a predetermined manner to indicate a characteristic of the vessel in response to movement of the vessel (23). Noted that, during printing, the vessel (23) is moved with the carrier and the ink is consumed and the volume of ink is changed. The frequency of the detector circuit (21) is changed that is detected.   
             Regarding claim 15, wherein the capacitance of the circuit (piezoelectric 21c) varies to include a frequency component at a predetermined frequency in response to the movement of the vessel to indicate the characteristic of the vessel (paragraph 0113).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,682,184; US Pat. 6,431,670; US Pat. 6,874,861; US Pub. 2007/0285446) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853